Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2	Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive. 
On page 7 of the Remarks, the applicant argues that Olsson (US2012/0242341) does not disclose: “It appears that the Examiner is stating that Olsson discloses the explicitly recited claim elements in both FIG. 17D and FIG. 25B, but then the Examiner states that these elements are “not shown.” The Examiner is correct, all that is shown in FIG. 17D and FIG. 25B is a locator; Olsson says absolutely nothing about the rest of the elements of Claim 1. The Examiner then points to Paragraph 0155, which is also included below for reference. “ The Examiner respectfully disagrees.
Olsson discloses a positioning element (Fig. 17D, 25B & 27 Item 102 discloses processing and program elements (not shown) which is inside the housing of102 in Paragraph [0155]). The positioning element is not shown in the drawing Fig. 17D & 25B but specification defines processing elements contained within locator 102 which are used to determine position information.
In Applicant’s specification position element is described   in the locator Fig. 1 Item 110. The position element is not described as separate and distinct.  
[0097] An absolute or reference location of the utility locator device 110 may be determined or refined using a satellite system receiver (e.g., a GPS, GLONASS, or other receiver) as a positioning element .
Olsson (US2012/0242341) does not disclose: “Paragraph 0155 likewise says absolutely nothing about what is explicitly recited in Claim 1. More specifically, Paragraph 0155 discloses a separate, standalone apparatus described as an acoustic receiving array 1782. This device has nothing to do with determining a position of the separate and distinct locator element in three dimensional space as recited in Claim 1. Accordingly, Olsson 1 is deficient with respect to at least the explicitly recited Claim element of a positioning element for determining position information of a locator and providing output data defining that determined position data. The Examiner respectfully disagrees.
Olsson discloses a processing element (Fig. 17D, 25B & 27 Item 102 discloses processing and program elements (not shown) in 102 in Paragraph [0155]). Fig. 27 shows locator 102 and the components used to measure positioning information.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,  “determining a position of the separate and distinct locator element”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant has argued multiple elements within utility locator device being separate and distinct but claim language has not been added. Such a claim amendment would possibly overcome the current rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5, 8-9, 13, 17-20, 25-35 ,and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Olsson’234 et al. (US 2012/0242341) in view of  Olsson’522 et al. (US 2016/0187522 A1).  

    PNG
    media_image1.png
    821
    700
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    964
    790
    media_image2.png
    Greyscale


4	Regarding to claim 1, Olsson’234 discloses a distance measuring system, comprising: 
a utility locator device (Fig. 1-5 Item 102 discloses a locator in Paragraph [0106]) including one or more magnetic field antennas (Fig. 1-5 Item 108, 110 discloses antenna nodes (106, 108, 110, & 1112) in Paragraph [0103]), a processing element (Fig. 17D, 25B & 27 Item 102 discloses processing and program elements (not shown) in 102 in Paragraph [0155]) programmed with instructions for processing received magnetic field signals (Fig. 1-5 & 23 Item 108, 110 discloses antenna nodes antenna nodes 106, 108, 110, 112 preferably includes an electromagnetic (EM) sensor in Paragraph [0103]), to determine relative position (Fig. 1-5 Item 102 discloses a locator determines relative positions of the targets to be determined by simple geometry and then the true relative position of the locator with respect to the array of targets to be accurately determined) in Paragraphs [0219 &0239], [0256]),of one or more magnetic field signal sources and the locator (Fig. 1-5 Item 102) and provide the determined relative position as locator output data and/or store the determined relative position in a non-transitory memory (Fig. 27 Item 2716 discloses data transferred through memory in Paragraph [[0256]) of the locator (Fig. 1-5 Item 102 discloses a locator in Paragraph [0106 & 0256]);
a positioning element (Fig. 17D, 25B & 27 Item 102 discloses processing and program elements (not shown) which is inside the housing of102 in Paragraph [0155]) for determining a location of the utility locator device in three dimensional space and providing output data defining the determined location;
a tracked distance measuring device (Fig. 1-5 & 25A Item 102 includes ground penetrating radar (GPR) locator device used to measure utility lines  in Paragraph [0119-0120]) including:
a housing (Fig. 1-5 & 25A, B Item 102 locator device has a housing which protects circuitry inside);
a rangefinder element (Fig. 1-5 & 25B Item 1820 discloses laser range finder in Paragraph [0205]) integrated in the tracked distance measuring device (Fig. 1-5 & 25A Item 102 includes ground penetrating radar (GPR) locator device used to measure utility lines in Paragraph [0119-0120]) for determining a distance or relative position to a point of interest (POI) r (Fig. 1-5 24B & 27 Item (304 or 2724) & 306 discloses display on the GUI 2724 and for reproduction at the audio user interface 2726 in Paragraph [0106 & 0256]]), and providing rangefinder output data corresponding to the determined distance or relative position to the POI; 
a magnetic field dipole sonde (Fig. 25A Item 1820 discloses finding device with a first dipole beacon 1824, a second dipole beacon 1826 in Paragraph [0238]) including:
an alternating current (AC) signal generator (Fig. 20 Item 102 discloses exemplary signal waveform 2204 captured by a locator system 102 in Paragraph [[0172]) including an output for providing an output AC current signal at one or more predetermined frequencies (Fig. 20 Item 2204 discloses exemplary signal waveform set to analyze a sample of 2 Hz in Paragraph [[0172-0173]); and
a magnetic field dipole antenna (Fig. 20 Item 1406 discloses beacon 1406 emits a dipole field 1408 detectable by the antenna arrays 108-112 of locator 102 in Paragraph [[0172]) operatively coupled to the AC signal generator output to receive the output AC current signal (Fig. 20 Item 2204 discloses exemplary signal waveform set to analyze a sample of 2 Hz in Paragraph [[0172-0173]) and radiate a corresponding magnetic field dipole signal for sensing by the utility locator device;
triggering a distance determination  (Fig. 1-5 & 24B Item  discloses laser operates in a streaming mode, with a spring loaded trigger and sighting scope in Paragraph [0217]); and
triggering generation of the magnetic field dipole signal antenna (Fig. 20 Item 1406 discloses beacon 1406 emits a dipole field 1408 detectable by the antenna arrays 108-112 of locator 102 in Paragraph [[0172]) in conjunction with the triggering a distance determination; and
a non-transitory memory (Fig. 27 Item 2716 discloses data transferred through memory in Paragraph [[0256]) for storing the output data from the positioning device and the output data from the utility locator device (Fig. 25A Item 102 discloses a locator in Paragraph [0106 & 0256]).
Olsson’234 does not explicitly teach an actuator mechanism operatively coupled to the rangefinder element and the magnetic field dipole sonde.
However, Olsson’522 teaches an actuator mechanism operatively coupled to the rangefinder element and the magnetic field dipole sonde for: (Fig. 1-2 item 204 & 208 discloses trigger and reserved push buttons 2530 may be mounted in the housing in Paragraph [0140]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify a spring loaded trigger in Olsson’234 by substituting trigger and reserved push buttons by Olsson’522 to provide may be mounted in the housing for user access to start/stop the locator device.

5	Regarding to claim 2, Olsson’234 discloses the system of claim 1, wherein the magnetic field sources (Fig. 1-5 & 23 Item 108, 110 discloses antenna nodes antenna nodes 106, 108, 110, 112 preferably includes an electromagnetic (EM) sensor in Paragraph [0103]) include the magnetic field dipole sonde (Fig. 20 Item 1406 discloses beacon 1406 emits a dipole field 1408 detectable by the antenna arrays 108-112 of locator 102 in Paragraph [[0172]).

6	Regarding to claim 3, Olsson’234 discloses the system of claim 1, wherein the magnetic field sources (Fig. 1-5 & 23 Item 108, 110 discloses antenna nodes antenna nodes 106, 108, 110, 112 preferably includes an electromagnetic (EM) sensor in Paragraph [0103]) include a buried utility carrying an AC current signal therein (Fig. 17 & 20 Item 2204 1712 discloses underground pipe being located by signal waveform set to analyze a sample of 2 Hz in Paragraph [[0153 & 0173]).

7	Regarding to claim 4, Olsson’234 discloses the system of claim 1, wherein the magnetic field sources (Fig. 1-5 & 23 Item 108, 110 discloses antenna nodes generate an electromagnetic (EM) signal in Paragraph [0103]) include a buried RFID marker device (Fig. 1-5 & 23 Item 108, 110 discloses includes an electromagnetic (EM) sensor capable of sensing three orthogonal magnetic field components in Paragraph [0011 & 0103]).

8	Regarding to claim 5, Olsson’234 discloses the system of claim 1, wherein the rangefinder is a laser or acoustic rangefinder (Fig. 1-5 & 24B Item 1820 discloses laser range finder in Paragraph [0205]).

9	Regarding to claim 8, Olsson’234 discloses the system of claim 1, wherein the positioning element (Fig. 17D, 25B & 27 Item 102 discloses processing and program elements (not shown) in 102 in Paragraph [0155]) is a satellite positioning system receiver (Fig. 17D, 25B & 27 Item 102 discloses GPS unit may be incorporated into such a laser-pointing device to augment its objective location information in 102 in Paragraph [0155 & 0241]) disposed in the locator (Fig. 17D, 25B & 27 Item 102 discloses processing and program elements (not shown) which is inside the housing of102 in Paragraph [0155]).

10	Regarding to claim 9 Olsson’234 discloses the system of claim 8, wherein the satellite positioning system receiver comprises a real-time kinematic (RTK) system receiver including a reference station for providing real-time correction data (Fig. 1-5 & 23 Item 108, 110 discloses antenna nodes RX/TX antenna nodes 106, 108, 110, 112 RTK techniques to measure in Paragraph [0103& 0227]).

11	Regarding to claim 13 Olsson’234 discloses the system of claim 1, wherein the positioning element is a terrestrial positioning system receiver (FIG. 15, Item 1504 & 1506 discloses device that emits a dipole field detectable and measurable by locator 102 provides positional information to the locator which is equipped with a similar dipole emitter as well as a GPS receiver. in Paragraph [0146]) configured to determine absolute position date (FIG. 15, Item 1504 & 1506 discloses device that absolute position of the drill head is dipole tracked in Paragraph [0237])  

12	Regarding to claim 17 Olsson’234 discloses the system of claim 1, wherein the output AC current signal is a CW signal (Fig. 20 Item 2204 discloses underground pipe with exemplary signal waveform set to analyze a sample of 2 Hz in Paragraph [[0172-0173]).

13	Regarding to claim 18 Olsson’234 discloses the system of claim 1, wherein the output AC current signal is a data modulated signal. (Fig. 20 Item 2204 discloses underground pipe with exemplary signal waveform set to analyze a sample of 2 Hz in Paragraph [[0172-0173]).

14	Regarding to claim 19 Olsson’234 discloses the system of claim 1, wherein the locator (Fig. 1-5 & 23 Item 102) one or more magnetic field antennas (Fig. 1-5 & 23 Item 106, 108, 110, & 112)  include a dodecahedral antenna array (Fig. 1-5 & 23 Item 106, 108, 110, & 112 shows an antenna array)  and the locator processing element is configured to determine the relative position locator output data by processing outputs from the dodecahedral antenna array (Fig. 1-5 & 23 Item 106, 108, 110, & 112 shows an antenna array)  to determine gradient tensors and generating the output data based at least in part on the determined gradient tensors (FIG. 14. In FIG. 15 locator 102 is used to determine voltage gradients as described above in multiple locations (labeled as a, b, c, and d in FIG. 15 in Paragraph [[0146]).

15	Regarding to claim 20 Olsson’234 discloses the system of claim 1, wherein a reference axis of the magnetic field dipole sonde (Fig. 20 Item 1406 discloses beacon 1406 emits a dipole field 1408 detectable by the antenna arrays 108-112 of locator 102 in Paragraph [[0172]) is axially oriented with an aiming direction of the rangefinder (Fig. 1-5 & 24B Item 1820 discloses laser range finder in Paragraph [0205]).

16	Regarding to claim 25 Olsson’234 discloses the system of claim 1 further comprising a user input element (Fig. 1-5 & 24B Item (304 or 2724)  & 306 discloses the locator 102 includes the user display 306 and keypad 304 in Paragraph [0106]).



17	Regarding to claim 26 Olsson’234 discloses the system of claim 25, wherein the user input element includes a microphone and an audio recorder operatively coupled to an output of the microphone for recording audio data provided from a user (Fig. 1-5 24B & 27 Item (304 or 2724) & 306 discloses display on the GUI 2724 and for reproduction at the audio user interface 2726 in Paragraph [0106 & 0256]]).


18	Regarding to claim 27 Olsson’234 discloses the system of claim 25, wherein the user input element includes pushbutton for inputting data from a user (Olsson’522 Fig. 1-2 item 204 & 208 discloses trigger and reserved push buttons 2530 may be mounted in the housing in Paragraph [0140]).

19	Regarding to claim 28 Olsson’234 discloses the system of claim 1 further including a radio transceiver module for communicating data to one or more remote system devices (Fig. 1-5 17, & 24B Item 102 discloses a useful mechanical means for measuring or defining the distance, for example signals with the optional radio-link timing signal 1722 in Paragraph [0153]]).

20	Regarding to claim 29 Olsson’234 discloses the system of claim 28, wherein the radio transceiver module is a Bluetooth or WiFi transceiver module (Fig. 1-5 17, & 24B Item 102 discloses a wireless radio (Bluetooth, Zigbee, WiFi, 802.xx, etc.) means in Paragraph [0206]]).


21	Regarding to claim 30 Olsson’234 discloses the system of claim 1, wherein the one or more magnetic field sources (Fig. 1-5 Item 108, 110 discloses antenna nodes (106, 108, 110, & 1112) in Paragraph [0103]), includes the magnetic field dipole sonde (Fig. 25A Item 1820 discloses finding device with a first dipole beacon 1824, a second dipole beacon 1826 in Paragraph [0238]), and the locator output data is generated at least in part using a lookup table (Fig. 14  Item 102 discloses comparing multiple measurements of electrical potential and combining their information with the measured location of the beacon 1406 can provide a solution for the location of fault 1410 in Paragraph [0145]) including approximate signal origin location data associated with the magnetic field dipole sonde (Fig. 25A Item 1820 discloses finding device with a first dipole beacon 1824, a second dipole beacon 1826 in Paragraph [0238]).



22	Regarding to claim 31 Olsson’234 discloses the system of claim 1, wherein the one or more magnetic field sources (Fig. 1-5 Item 108, 110 discloses antenna nodes (106, 108, 110, & 1112) in Paragraph [0103]) includes the magnetic field dipole sonde (Fig. 25A Item 1820 discloses finding device with a first dipole beacon 1824, a second dipole beacon 1826 in Paragraph [0238]),, and the locator output data is generated at least in part using an approximate signal location estimate (Fig. 1-5 Item 102 discloses a locator determines relative positions of the targets to be determined by simple geometry and then the true relative position of the locator with respect to the array of targets to be accurately determined) in Paragraphs [0219 &0239], [0256]),

23	Regarding to claim 32 Olsson’234 discloses the system of claim 1, wherein the one or more magnetic field sources (Fig. 1-5 Item 108, 110 discloses antenna nodes (106, 108, 110, & 1112) in Paragraph [0103]) include a buried utility and the magnetic field dipole sonde (Fig. 25A Item 1820 discloses finding device with a first dipole beacon 1824, a second dipole beacon 1826 in Paragraph [0238]),, and magnetic fields from the buried utility (Fig. 17 & 20 Item 2204 1712 discloses underground pipe being located by signal waveform set to analyze a sample of 2 Hz in Paragraph [[0153 & 0173]) and the magnetic field dipole sonde are simultaneously processed to provide the locator output data, wherein the locator output data includes information associated with a relative position of the utility and information associated with a relative position of the sonde. (Fig. 1-5 Item 102 discloses a locator determines relative positions of the targets to be determined by simple geometry and then the true relative position of the locator with respect to the array of targets to be accurately determined) in Paragraphs [0219 &0239], [0256]),


24	Regarding to claim 33 Olsson’234 discloses the system of claim 1, further comprising a camera element for capturing an image or video of the POI r (Fig. 1-5 24B & 27 Item (304 or 2724) & 306 discloses display on the GUI 2724 and for reproduction at the audio user interface 2726 in Paragraph [0106 & 0256]]), wherein the image or video is stored in the non-transitory memory (Fig. 27 Item 2716 discloses data transferred through memory in Paragraph [[0256]).

25	Regarding to claim 34 Olsson’234 discloses the system of claim 1, further comprising a camera element for capturing an image or video of the POI, wherein the image or video is stored in the non-transitory memory (Olsson’522 Fig. 1-2 & 7 item 700 discloses locator 700 include components such as cameras, distance measuring circuits (e.g., to determine distances to the ground or other surfaces) in Paragraph [0113])..

26	Regarding to claim 35 Olsson’234 discloses the system of claim 1, further comprising 
a backpack device (Fig. 6 Item 600 discloses ground penetrating radar (GPR) system equivalent to Applicant’s GPS device 130 in specification which could be held by the user in Paragraph [0111 & 0238]) to be carried by a user, the backpack device includes one or more antennas (Fig. 6 Item 608 discloses transmitter bow-tie antennas exemplified by one transmit (Tx) antenna shown in two positions, 608A in Paragraph [0111 & 0238]).to broadcast dipole signals at predefined frequencies measureable at the utility locator device for determining location of the utility locator device relative to the backpack device (Fig. 6 Item 600 discloses ground penetrating radar (GPR) system equivalent to Applicant’s GPS device 130 in specification which could be held by the user in Paragraph [0111 & 0238]).

27	Regarding to claim 43 Olsson’234 discloses the system of Claim 1, wherein the positioning element is a satellite positioning system element disposed in or on the locator (Fig. 17D, 25B & 27 Item 102 discloses processing and program elements (not shown) in 102 is within housing of 102 in Paragraph [0155]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101.  The examiner can normally be reached on 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2868